Citation Nr: 1602269	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  15-24 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher initial rating for a lumbar strain, rated as 10 percent disabling prior to April 4, 2014 and 20 percent disabling thereafter. 

2.  Entitlement to a higher initial rating for osteoarthritis of the left knee, rated as 10 percent disabling prior to July 28, 2009 and 20 percent disabling thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent for left knee instability. 

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

5.  Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD). 
 
6.  Entitlement to service connection for a gastrointestinal (GI) disability, claimed as nausea, stomach cramps, and digestive problems. 

7.  Entitlement to service connection for hepatitis C. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1996 to December 1997 and from February 2003 to August 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a July 2013 rating decision issued by the VA RO in Buffalo, New York.  

The Veteran's May 2005 notice of disagreement (NOD) also initiated an appeal with respect to the March 2005 rating decision's assignment of an initial 10 percent evaluation for tinnitus and the denial of claims for entitlement to service connection for hearing loss, headaches, and fibromyalgia, claimed as multiple joint pains.  A statement of the case (SOC) has not been issued in response to the disagreement, but in February 2015, the Veteran withdrew these four claims from appeal and they are not currently before the Board.  

In September 2015, the Veteran filed claims for an increased rating for a left shoulder disability, to include a temporary 100 percent rating based on the need for convalescence following surgery.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets delay in this case, but finds that a remand is necessary to ensure that the Veteran's electronic claims file contains all relevant records.   Review of the virtual file currently before the Board indicates that when the paper file was converted to electronic format, portions of the record were not scanned or uploaded into the electronic system.  There are very few records in the electronic claims file dated during the period from December 2007 to May 2013, a fact troubling to the Board as July 2008 and July 2013 rating decisions issued during this period make specific reference to evidence that is not of record and is pertinent to the claims currently on appeal.  Upon remand, the AOJ must take all necessary steps to ensure that the Veteran's paper file is correctly scanned into VA's electronic claims file system and to obtain the missing evidence identified below.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure the Veteran's electronic claims file contains all records included in the paper file.  Obtain the following specific records by whatever means necessary, to include rescanning the paper file:  

a) VA Form 21-526, Application for Compensation And/Or Pension dated December 11, 2007;

b)  VA psychiatric examination report dated February 11, 2008;

c)  Statements from the Veteran and his representative dated January 19, 2011;

d)  Letters mailed to the Veteran in compliance with VA's duties to notify and assist dated March 2011 and June 2013;

e)  VA Form 21-526, Application for Compensation And/Or Pension dated December 17, 2011;

f)  The Veteran's Vocational Rehabilitation file; and,

g)  Complete records of VA treatment from the Baltimore, East Orange, and Memphis VA Medical Centers (VAMCs).  

2.  Then, readjudicate the claims on appeal with consideration of the complete record.  If the benefit sought on appeal is not granted, issue a SSOC to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





